                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ALICE GRAY,                                                )
                                                            )
                                         Plaintiff,         )   18 C 2264
                                                            )
                            vs.                             )   Judge Gary Feinerman
                                                            )
 MIDLAND FUNDING, LLC, and MIDLAND                          )
 CREDIT MANAGEMENT, INC.,                                   )
                                                            )
                                      Defendants.           )

                              MEMORANDUM OPINION AND ORDER

       Alice Gray sued Midland Funding, LLC and Midland Credit Management, Inc. (together,

“Midland”), alleging a violation of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.

§ 1692 et seq. Doc. 1. Some two months after suit was filed, Midland made an offer of

judgment of $1,001.00 in damages plus attorney fees and costs, Doc. 18, which Gray accepted,

Doc. 17. The court entered judgment in the amount of $1,001.00 and initiated the Local Rule

54.3 process to determine Gray’s attorney fees and costs. Docs. 19-20.

       “Plaintiffs who prevail under the [FDCPA] are entitled to an award of costs and

reasonable attorney’s fees.” Schlacher v. Law Offices of Phillip J. Rotche & Assocs., P.C., 574

F.3d 852, 856 (7th Cir. 2009). Gray seeks $4,515.10 in attorney fees and $500 in costs. Doc 35

at 1. Midland does not dispute the $500 in costs, but argues that Gray is entitled to no more than

$1,537.92 in fees and costs. Ibid. (Midland’s suggestion that Gray should be awarded no fees

because she was tardy in making her Local Rule 54.3 disclosures, Doc. 38 at 3, is rejected

because the tardiness was slight and harmless.)

       The governing law is well-settled. “Although there is no precise formula for determining

a reasonable fee, the district court generally begins by calculating the lodestar—the attorney’s



                                                  1
reasonable hourly rate multiplied by the number of hours reasonably expended.” Schlacher, 574

F.3d at 856 (citing Hensley v. Eckerhart, 461 U.S. 424, 433-37 (1983)); see also Gastineau v.

Wright, 592 F.3d 747, 748 (7th Cir. 2010) (“The touchstone for a district court’s calculation of

attorney’s fees is the lodestar method, which is calculated by multiplying a reasonable hourly

rate by the number of hours reasonably expended.”). In determining the lodestar, the court must

bear in mind that the defendant “is not required to pay for hours that are ‘excessive, redundant,

or otherwise unnecessary.’” Johnson v. GDF, Inc., 668 F.3d 927, 931 (7th Cir. 2012) (quoting

Hensley, 461 U.S. at 434); see also Spegon v. Catholic Bishop of Chicago, 175 F.3d 544, 552

(7th Cir. 1999) (“Billing judgment consists of winnowing the hours actually expended down to

the hours reasonably expended.”) (internal quotation marks omitted). After calculating the

lodestar, “[t]he district court may then adjust that figure to reflect various factors including the

complexity of the legal issues involved, the degree of success obtained, and the public interest

advanced by the litigation.” Schlacher, 574 F.3d at 856-57.

       To say that the parties over-litigated Gray’s fee petition would be an understatement.

Although less than $3,000 separates the parties, Gray filed a fifteen-page initial brief with four

exhibits, Doc. 34, Midland filed a fifteen-page response brief with twenty-two exhibits, Doc. 38,

and Gray filed a nine-page reply brief, Doc. 43. The briefs quibble over matters as consequential

as whether Gray’s counsel should have billed 0.1 hours or, rather, 0.2 hours or 0.3 hours on

certain tasks. Doc. 38 at 10-13; Doc. 43 at 5-6. Midland then filed a six-page supplemental brief

with six exhibits addressing whether Gray’s counsel misled the court in stating that their law

firm did not have two paralegals, Doc. 51, and Gray responded with a seven-page brief getting

into the weeds of whether the individuals in question were truly paralegals and when precisely

they worked for the firm, Doc. 52.




                                                  2
       As the Supreme Court recently observed, “[t]he essential goal in shifting fees (to either

party) is to do rough justice, not to achieve auditing perfection.” Fox v. Vice, 563 U.S. 826, 838

(2011). Given this principle, and as the Seventh Circuit has deemed appropriate in small-stakes

cases like this one, addressing and resolving each of the picayune disputes presented by the

parties is unnecessary: “[I]n small cases, the amount at issue in the request for lawyers’ fees may

be too slight to justify cutting it with laser precision. The meat-axe approach (we called it

‘trimming fat from a fee application’ in Tomazzoli … ) may be acceptable in such a case.” In re

Cont’l Ill. Sec. Litig., 962 F.2d 566, 570 (7th Cir. 1992) (quoting Tomazzoli v. Sheedy, 804 F.2d

93, 98 (7th Cir. 1986)); see also Schlacher, 574 F.3d at 858 (“[W]hen fees are less substantial,

we may affirm so long as the district court exercised its discretion in a manner that is not

arbitrary and is likely to arrive at a fair fee.”) (internal quotation marks omitted); Harper v. City

of Chicago Heights, 223 F.3d 593, 605 (7th Cir. 2000) (“[A] district court may either strike the

problematic entries or (in recognition of the impracticalities of requiring courts to do an item-by-

item accounting) reduce the proposed fee by a reasonable percentage.”) (emphasis added);

Tomazzoli, 804 F.2d at 98 (“The district court acted within its discretion when it chose to cut the

number of hours by a lump sum in response to appellees’ claim that the time was inflated. We

endorse the court’s approach as a practical means of trimming fat from a fee application; it is

generally unrealistic to expect a trial court to evaluate and rule on every entry in an

application.”).

       This case could hardly have been simpler for Gray’s counsel to litigate over the two

months of its existence. Counsel’s principal obligations were to meet with Gray; obtain and

review the relevant documents, which were minimal; review any developments in the governing

case law; prepare and file the short, largely boilerplate complaint, which is substantially similar




                                                  3
to the dozens of FDCPA complaints counsel files each year in this District; and review

Midland’s offer of judgment and discuss it with Gray. Doc. 35-1 at 2-3. Other than ministerial

tasks, there was no need to do anything else, such as “prepare notes” for a motion to strike

Midland’s affirmative defenses the day after receiving an offer of judgment in which Midland

offered more than the statutory damages available under the FDCPA. Id. at 3. All told, seven

hours—1.0 hour to meet with Gray, 1.25 hours to obtain and review the relevant documents, 2.25

hours to draft the complaint and update the governing case law, 1.0 hour to review the offer of

judgment and discuss it with Gray, and 1.5 hours for myriad ministerial tasks—is the outer

bound of what counsel reasonably should have expended on this case.

       As for the appropriate hourly rates for Gray’s counsel, the court recently held that

reasonable hourly rates in a simple FDCPA case like this one are $327 for Attorney Michael

Wood and $315 for Attorney Celetha Chatman. See Cooper v. Retrieval-Masters Creditors

Bureau, Inc., 338 F. Supp. 3d 729, 735 (N.D. Ill. 2018), appeal docketed, No. 18-2358 (7th Cir.).

Gray offers no good reason to reach a different result here. As to which rate to apply to the

seven hours of compensable time, a blended hourly rate of $321 is appropriate. See Ustrak v.

Fairman, 851 F.2d 983, 989 (7th Cir. 1988) (implementing a blended rate approach in similar

circumstances). This yields a lodestar of $2,247 ($321 x 7 hours). And given the grounds for

the court’s calculation of the lodestar, as well as the decent result obtained by counsel (one dollar

more than the maximum statutory damages available), there is no need to adjust the fee award

downward or upward from the lodestar. See Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 553-

54 (2010) (“[T]here is a ‘strong presumption’ that the lodestar figure is reasonable, but that

presumption may be overcome in those rare circumstances in which the lodestar does not

adequately take into account a factor that may properly be considered in determining a




                                                  4
reasonable fee.”); Spellan v. Bd. of Educ. for Dist. 111, 59 F.3d 642, 647 (7th Cir. 1995) (holding

that, in adjusting the lodestar downward, “the district court [must] not engage in double-

counting” by again considering factors already considered in calculating the lodestar).

       In sum, Gray is entitled to an award of $2,247.00 in attorney fees and $500.00 in costs,

for a total award of $2,747.00.



September 27, 2019
                                                     United States District Judge




                                                 5
